EXHIBIT 10.15
FORM OF
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS
APPLICABLE TO AWARDS
PURSUANT TO THE MANAGEMENT INCENTIVE PLAN
Effective April 20, 2010
     The McKesson Management Incentive Plan (“MIP” or “Plan”) provides the
short-term cash incentive compensation component of McKesson total compensation
program.
     The following terms and conditions shall apply to awards made under the
Plan to an executive, managerial or professional employee of the Company who is
specifically designated as a participant in the Plan. Capitalized terms used
herein are defined in the MIP or in Section 8. In the event these terms and
conditions conflict with the terms of the MIP, the MIP document shall control.
1. Participant.
     Only active employees of the Company, its subsidiaries or affiliates who
are employed in an executive, managerial or professional capacity may be
designated as Participants under the Plan. The Compensation Committee of the
Board (“the Committee”) shall review those employees who are eligible to
participate in the Plan and recommended by management and determine which of
those employees will become Plan Participants. The Committee may add to or
delete individuals from the list of designated Participants at any time and from
time to time, at its sole discretion. The Committee has delegated the authority
to approve Plan Participants to the CEO.
     Participation in a Performance Period does not guarantee payment of an
award under the Plan for that Performance Period. Participation in one
Performance Period does not guarantee participation in a subsequent Performance
Period.
     A. New Hires.
     An employee hired after the beginning of a Performance Period must be in an
eligible position and actively at work prior to the January 1 that falls within
that Performance Period in order to be a Participant in that Performance Period.
     B. Transfers and Promotions.
     An employee promoted into or transferred from an ineligible position to an
eligible position during a Performance Period must be actively at work for a
minimum of three months in the new eligible position to be a Participant.

1



--------------------------------------------------------------------------------



 



     An employee demoted from or transferred from an eligible position to an
ineligible position during the Performance Period must be actively at work for a
minimum of three months in the eligible position to be a Participant.
2. Individual Target Award.
     The Individual Target Award is the percentage of base annual salary
specified at the beginning of the Performance Period (or beginning of
participation, if later) for a Participant.
     A. Transfers, Promotions and Demotions.
     A Participant who moves from one job to a new job with a higher Individual
Target Award during the Performance Period will, in general, have his final
Award Determination prorated between the two Individual Target Awards. The
participant should be actively at work for a minimum of three months in the new
position for the new, higher, Individual Target Award to be recognized in the
final Award Determination.
     A Participant demoted to or transferred to a new job with a lower
Individual Target Award, during the Performance Period, will have his final
Award Determination based on management discretion.
     Notwithstanding the foregoing, any proration must be based on the
achievement of Performance Goals for the Performance Period.
3. Performance Measures and Goals.
     Each Participant shall have one or more Individual Performance Measures.
Individual Performance Measures may be quantitative, qualitative or both. The
Performance Goals (defined in Article F of the Plan) established for each
segment of the Company are referred to as the Business Scorecard. A
Participant’s Individual Performance Measures and the Performance Goals, taken
as a whole, will determine the amount of the Participant’s Award.
     A Participant who changes jobs and / or organization during the Performance
Period may have different Business Scorecards applicable to each job /
organization. The Participant may have his final Award Determination prorated
between the two Business Scorecards.
4. Individual Performance Modifier.
     Final awards will be adjusted, at management discretion, to reflect the
Participant’s individual contribution to Business Scorecard results and the
Participant’s Individual Performance Measures.
5. Other Individual Requirements.
     Notwithstanding any provision of the Plan to the contrary, no amount shall
be payable with respect to the Performance Period unless the Committee certifies
that it is satisfied that the requirements (performance or otherwise) associated
with such payment have been fully met. Such requirements may include, but are
not limited to:

2



--------------------------------------------------------------------------------



 



  •   Completion of the Company’s Legal and Regulatory Compliance and Ethics
Training Program.

6. Award Determination.
     Any payment to a Participant shall be based on Business Scorecard results
during the Performance Period as modified by the Participant’s Individual
Performance Modifier. The actual award is determined by:

  •   Taking the Covered Compensation received during the Performance Period;  
  •   Multiplying by the Individual Target Award;     •   Multiplying by the
Business Scorecard results (actual vs. target);     •   Adjusting the result
determined above, up or down, by the Individual Performance Modifier.

     Management and the Committee shall review and approve, modify or disapprove
the amount, if any to be paid to a Participant for the Performance Period.
Management and the Committee reserve the right to reduce or increase or
eliminate the individual payments determined according to the above method. No
Personal Modifier shall exceed 150%.
     Notwithstanding the foregoing, any awards to Covered Employees shall be
made and determined in a manner consistent with the Plan and Section 162(m) of
the Code.
7. Effect of a Termination of Employment, Prior to the End of the Performance
Period, on the Award.
     A. Termination of Employment for Other Than Death, Retirement, Severance,
and Long-Term Disability.
     If the Participant ceases to be a bona fide employee of the Company or of
its subsidiaries and affiliates prior to the payment of the final award, for any
reason other than death, Retirement, Severance or Long-Term Disability, the
Participant’s interest in the Award shall be forfeited and no amount shall be
payable to the Participant with respect to service during the Performance
Period.
     B. Termination of Employment by Reason of Death or Long-Term Disability.
     If the Participant ceases to be a bona fide employee of the Company or of
its subsidiaries and affiliates due to death or Long-Term Disability during the
Performance Period, the Participant (or the Participant’s Beneficiary, if
payment is made on account of the death of the Participant) shall be entitled to
receive an Award as calculated under Paragraph 6 above.

3



--------------------------------------------------------------------------------



 



     C. Termination of Employment by Reason of Retirement.
     If the Participant ceases to be a bona fide employee of the Company or of
its subsidiaries and affiliates due to Retirement prior to January 1 of the
Performance Period, the Participant’s interest in the Award shall be forfeited
and no amount shall be payable to the Participant with respect to service during
the Performance Period.
     If the Participant ceases to be a bona fide employee of the Company or of
its subsidiaries and affiliates due to Retirement on or after January 1 of the
Performance Period, the Participant shall be entitled to receive an Award as
calculated under Paragraph 6 above.
     D. Termination of Employment by Reason of Severance.
     If the Participant ceases to be a bona fide employee of the Company or of
its subsidiaries and affiliates due to Severance prior to January 1 of the
Performance Period, the Participant’s interest in the Award shall be forfeited
and no amount shall be payable to the Participant with respect to service during
the Performance Period.
     If the Participant ceases to be a bona fide employee of the Company or of
its subsidiaries and affiliates due to Severance on or after January 1 of the
Performance Period, the Participant shall be entitled to receive an Award as
calculated under Paragraph 6 above.
8. Data Privacy.
     By accepting the Award, the Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this document by and among, as
applicable, the Participant’s employer (the “Employer”) and the Corporation and
its Affiliates for the exclusive purpose of implementing, administering and
managing participation in the Plan.
     The Participant understands that the Corporation and the Employer hold
certain personal information about the Participant, including, but not limited,
his or her name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
shares of Company stock or directorships held in the Corporation, details of all
compensation or any other entitlement to Company-sponsored benefits for the
purpose of implementing, administering and managing the Plan (“Data”). The
Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, such
as in the United States of America, and that the recipient’s country may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the local human
resources representative. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan.
The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage his or her participation in the Plan.

4



--------------------------------------------------------------------------------



 



The Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, without
cost, by contacting in writing the local human resources representative. The
Participant understands, however, that refusing or withdrawing consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the local human resources representative.
9. Governing Law.
     The law of the State of Delaware shall govern all question concerning the
construction, validity and interpretation of the Awards, without regard to the
state’s conflict of laws rules.
10. Definitions.
     Capitalized terms shall have the same meaning as provided in the Plan.
Additional capitalized text that is not included in the Plan, but is used in
this Statement of Terms and Conditions, shall have the meaning set forth below:

  (a)   “Award” means an Individual Target Award.     (b)   “Covered
Compensation” means regular wages earned by and paid to the Participant during
the Performance Period, including any Paid Time Off (PTO) pay. Covered
compensation does not include any other compensation received during the
Performance Period, including, but not limited to, earnings received during a
paid leave, overtime or commission pay.     (c)   “Long-Term Disability” means
(i) a physical or mental condition which, in the judgment of the Committee based
on competent medical evidence satisfactory to the Committee, including, if
required by the Committee, medical evidence obtained by an examination conducted
by a physician selected by the Committee, renders an individual unable to engage
in any substantial gainful activity for the Company or its subsidiaries or
affiliates and which impairment is likely to result in death or to be of long,
continued and indefinite duration, or (ii) a judicial declaration of
incompetence.     (d)   “Retirement” means termination from the Company and all
of its subsidiaries with age plus years of service at least equal to 65.     (e)
  “Severance” means Eligibility for participation in and entitlement to benefits
under the Company’s Severance Pay Plan, as defined in Section 3 of the Plan.

5